Broyles, C. J.
1. A ground of the motion for a new trial complains ot the admission of certain evidence over the objection of the deienciant and sets forth what the objection was, but does not state that this objection was interposed at the time of the offering or admission of the evidence. This ground is further defective in that it is not complete and understandable within itself.
2. The verdict was supported by some evidence, and, the finding of the jury having been approved by the trial judge, this court is without authority to interfere.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

Indictment for sale of crop; from Lanrens superior court — Judge Kent. November 26, 1921.
W. C. Davis, for plaintiff in error.
E. L. Stephens, solicitor-general, contra.